Judgment unanimously modified on *852the law and facts to increase the amount of the judgment to $20,925 and, as so modified, affirmed, with costs to appellant. Certain findings of fact modified» Memorandum: Plaintiff’s intestate was killed through the joint negligence of the State and a third party. At the time of her death she was 52 years old and was employed for nine months of the year. Her annual earnings were in excess of $2,000 and she had a life expectancy of 19.49 years. She and her husband were State employees. Week ends and during the Winter months they returned to their home in Cazenovia. Their joint earnings were deposited in a joint account. Husband and wife had purchased a lot and by their own labor (with minor exceptions) had erected thereon a prefabricated home which was nearing completion at the time of her death. We find the pecuniary loss for decedent’s wrongful death within the provisions of section 132 of Decedent Estate Law to be the sum of $30,925. Deducting therefrom the amount of $10,000 received by plaintiff from a joint tort-feasor fixes respondent’s liability to be $20,925. (Appeal by claimant from judgment of Court of Claims for claimant.) Present — Bastow, J. P., Goldman, MeClusky and Henry, JJ.